Citation Nr: 0214126	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  95-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
right knee strain, status-post medial collateral ligament 
tear and associated degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.  This issue was 
previously before the Board in July 2000 and remanded for 
additional development.


FINDINGS OF FACT

1.  The veteran's right knee disability is not currently 
manifested by recurrent subluxation or lateral instability.  
The record does, however reveal that examinations in 1998 and 
1999 revealed slight instability with one notation of some 
muscle atrophy.

2.  The veteran's right knee disability is manifested by X-
ray evidence of degenerative joint disease with slight 
decrease in range of motion.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a 10 percent rating, but no more, for 
right knee strain, manifested by instability or subluxation 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5257 (2001).

2.  The criteria for a separate 10 percent rating, but no 
more, for degenerative changes of the right knee with 
limitation of motion is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  See 38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2001).  This liberalizing law is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  To implement the provisions of the law, 
the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The record reflects that the veteran was provided with a 
statement of the case and supplemental statements of case 
during the pendency of this appeal.  These documents and 
proceedings provided notification of the information and 
medical evidence needed to support a claim for increase.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was also given the opportunity to appear and testify 
before an RO Hearing Officer and/or a member of the Board to 
advance any and all arguments in favor of his claim, but 
declined to do so.  He has also been afforded VA 
examinations, which included relevant medical opinion.  With 
regard to the adequacy of the examinations, the Board notes 
that the examination reports reflect that the VA examiners 
reviewed and recorded the past medical history, noted the 
veteran's current complaints, conducted examination, and 
offered appropriate assessment and diagnosis.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  The Board does not know of any additional 
relevant evidence, which is available.  As there is no 
additional evidence that needs to be obtained, there is no 
need for any more specific notice to the veteran than has 
already been provided.   See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Therefore, the claim is ready for 
appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A 10 percent rating for knee injury with instability is 
warranted under Code 5257 for slight recurrent subluxation or 
lateral instability of the knee.  An evaluation of 20 percent 
requires moderate recurrent subluxation or lateral 
instability of the knee.  An evaluation of 30 percent 
requires severe recurrent subluxation or lateral instability 
of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  Where flexion is limited to 60 
degrees, a noncompensable rating is provided; when flexion is 
limited to 45 degrees, 10 percent is assigned; when flexion 
is limited to 30 degrees, a 20 percent rating is assigned; 
and when flexion is limited to 15 degrees, a 30 percent 
rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2001).  See also 38 C.F.R. § 4.71, Plate II 
(2001), which reflects that normal flexion and extension of a 
knee is from 0 to 140 degrees.

In a precedent opinion, VA's General Counsel held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, VA's General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Historically, the RO granted a noncompensable rating for 
residual sprain of the right knee, pursuant to Diagnostic 
Code 5257, effective January 1978.  The RO later 
recharacterized the right knee disability as right knee 
strain, status post medial collateral ligament teat and 
associated degenerative changes and continued the 
noncompensable evaluation under Diagnostic Codes 5257 and 
5010.  In order to simplify the analysis, the Board finds 
that it is necessary to identify the separate and distinct 
symptomatology for the right knee under the appropriate 
rating criteria.

In support of the veteran's claim for increase are post 
service treatment records which show he was involved in a 
motor vehicle accident in December 1987 and later sustained a 
reinjury to his right knee in August 1990.  During VA 
examination in January 1994, the veteran had full range of 
motion without any discomfort.  There was some tenderness 
over the medial ligament of the right knee.  A February 1996 
MRI report showed a complex tear of the posterior horn of the 
medial meniscus, a small popliteal cyst and bipartite 
patella.

On VA examination in October 1998 the veteran's past medical 
history was significant for status post arthroscopic medial 
meniscectomy in August 1997.  Evaluation of the right knee 
revealed 1+ effusion, 2+ medial collateral laxity and 2+ 
anterior cruciate ligament laxity.  The veteran demonstrated 
mild patellofemoral crepitus with extension.  Range of motion 
was 0 to 125 degrees.  There was no gross pain to palpation 
over the medial and lateral joint line space.  Neurovascular 
status of the right lower extremity is intact.  The veteran 
had associated quadriceps atrophy of the right lower 
extremity.  X-rays showed early patellofemoral arthritis of 
the right knee.  The record also shows the veteran was issued 
a right knee brace.  

During VA examination in February 1999 the veteran complained 
of medial joint line pain, peripatellar popping and grinding, 
swelling and giving way.  Examination revealed 1+ effusion.  
Anterior drawer and McMurray's testing were both negative.  
2+ medial collateral laxity.  Range of motion was 0 to 125 
degrees.  There was pain to palpation over the medial joint 
line space.  There was no evidence of atrophy.  Neurovascular 
status was intact.  X-rays showed moderate osteoarthritic 
degenerative changes of the right knee.  The examiner noted 
that following exercise the veteran had easy fatigability of 
the right quadriceps muscles and retropatellar knee pain.  
The examiner concluded that the veteran would have a moderate 
amount of difficulty with standing for protracted periods of 
time and repetitive bending, stooping or lifting objects 
heavier than 50 pounds.  

Subsequent VA examination in May 2002 showed there was no 
ankylosis of the right knee, no recurrent subluxation, 
lateral instability, dislocation or frequent episodes of 
locking.  There was mild limitation of motion on flexion to 
125 degrees (normal 140 degrees) and extension, which lacked 
5 degrees to complete extension (normal 0 degrees).  The 
examiner noted the veteran's service and post service right 
knee injuries in detail, including a motor vehicle accident 
in December 1987 and a second injury in August 1990.  The 
veteran's history was also significant for right knee surgery 
in 1997.

The veteran complained of mild right knee pain, occasional 
crepitation and weakness.  He also reported buckling and 
giving way, described as an inability to bear weight on the 
right knee with lateral instability.  The veteran had good 
pain control with medication.  Precipitating factors for 
right knee pain included walking, standing, squatting, or 
biking.  The veteran reported acute severe bouts of right 
knee pain on a monthly basis, which was alleviated by ice 
packs, heat, and medication.  The veteran did not use any 
assistive devices, such as crutches, brace, cane or 
corrective shoes.  There were no constitutional symptoms for 
inflammatory arthritis.  The veteran worked as a biologist 
for 20 years but had been unemployed since 1997.  The effect 
of his right knee on daily activities was that he could not 
teach Judo, jog or lift weights. 

The veteran had a genu varus deformity congenital of both 
knees.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of the right knee.  He 
had moderate crepitation and positive patellar grinding test.  
There was tenderness to palpation.  The veteran had a normal 
gait cycle.  There was no ankylosis and no leg length 
discrepancy.  X-rays of the right knee showed degenerative 
changes at the intercondylar eminence of the tibial plateau, 
degenerative changes along the patella, and along the 
anterior superior margin.  

Since the claim for increase was filed, the veteran's 
complaints (primarily, pain, weakness and instability) have 
essentially remained unchanged, and have been clearly 
referenced in the examination reports.  However, the 
objective medical evidence is the most persuasive indication 
of functional loss resulting from the veteran's right knee 
disability.  The evidence of record indicates the veteran had 
mild patellofemoral crepitus, there has been only slight 
instability of the right knee reflected by 2+ degree of 
medial collateral laxity and 2+ anterior cruciate ligament 
laxity in October 1998.  Slight instability was again noted 
on the 1999 examination.  While the more recent exam shows 
not instability, for at least part of the period, there is 
slight instability shown.  That warrants a 10 percent rating 
when the pertinent legal provisions are considered.  See 
38 C.F.R. §§ 3.102, 4.7.  It is true that the more recent 
examination may suggest that there has been some improvement, 
but that is the subject of future evaluations or re-
evaluations as indicated.

Because there is X-ray evidence of arthritis in the right 
knee and medical evidence that supports the veteran's 
allegations pertaining to flare-ups of pain, and because 
impairment due to painful motion is not contemplated by 
rating under Diagnostic Code 5257, a separate, compensable 
rating for his service-connected right knee disorder under 
Diagnostic Code 5010 is warranted.  See, e.g., VAOPGCPREC 9-
98 (with regard to a knee disability rated under Diagnostic 
Code 5257, a separate rating can be assigned for arthritis 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59); VAOPGCPREC 23-97 (for a knee disorder already rated 
under Diagnostic Code 5257, a claimant has additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or 5261); 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), (a 
painful motion of a major joint caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating, even if there is no actual limitation of 
motion noted clinically).

The medical records show the best range of motion was during 
VA examination in October 1998, (0 degrees extension to 125 
degrees flexion) and the worst range of motion was at the 
most recent 2002 VA examination (-5 degrees extension to 125 
degrees flexion).  If strictly rated under range-of-motion 
Diagnostic Codes 5260 and 5261, the reported ranges of motion 
would be rated noncompensable.  However, the presence of 
arthritis with at least some limitation of motion supports a 
10 percent rating under Diagnostic Codes 5003 and 5010.  The 
veteran also reports some pain and flare-ups, but there is no 
credible evidence to show that pain on use or during flare-
ups results in additional limitation of motion to the extent 
that the right knee disability would be more than 10 percent 
disabling under the limitation-of-motion codes.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As such, the Board finds that the preponderance of the 
evidence supports the award of a separate 10 percent rating 
for the veteran's right knee disability under Diagnostic Code 
5010, taking into account the previously discussed VA General 
Counsel opinions.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.



ORDER

Entitlement to a 10 percent rating, but no more, for 
instability of the right knee is granted, subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to a separate 10 percent evaluation for 
degenerative changes of the right knee is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


